Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into this 29th of
November, 2016 (the “Effective Date”), between Theresa LaVallee (the
“Executive”) and CELLDEX THERAPEUTICS, INC., a Delaware corporation (the
“Company”) (collectively, the Executive and the Company shall be referred to as
the “Parties”). In consideration of the mutual promises and agreements contained
herein, the Parties agree as follows:

 

1.                                      PURPOSE. The Company desires to continue
to avail itself of the services of the Executive as Senior Vice President,
Regulatory and Precision Medicine, and the Executive desires to continue to
provide such services in accordance with the terms of this Agreement.  The
Parties agree that the duties and obligations expected of the Executive and of
the Company are as set forth in this Agreement.

 

2.                                      EFFECTIVE DATE AND TERM. This Agreement
shall be effective, and its term (the “Term”) shall commence as of the Effective
Date. The Term shall continue through and until December 31, 2017 (the “Initial
Term”), unless terminated sooner as provided by this Agreement or extended by
the Parties. The Term shall be automatically renewed for successive periods of
one year each (each, a “Renewal Term”), unless either Party gives to the other
written notice of intent not to renew at least ninety (90) days prior to the
expiration of the Initial Term or any Renewal Term (a “Notice of Non-Renewal”).

 

3.                                      COMPENSATION.

 

A.                                    Salary. During the Term, the Company shall
pay or cause to be paid to the Executive, in installments pursuant to the
Company’s payroll practices as in effect from time to time, a base salary at a
rate of $322,400 per annum or such greater amount as may from time to time be
determined by the Company (the “Base Salary”). The Base Salary shall be reviewed
annually in accordance with the Company’s compensation and review policies and,
in the sole discretion of the Company, may be increased.

 

B.                                    Annual Bonus. With respect to each fiscal
year of the Company that ends during the Term, the Executive shall be eligible
to receive an annual bonus having a target of 35% of the Executive’s then Base
Salary (the “Annual Bonus”) based upon the Executive’s overall performance of
services on behalf of the Company during such fiscal year, and/or based upon the
Company’s attainment of pre-established goals relating to such fiscal year
(which if applicable, will be determined by the Chief Executive Officer (“CEO”)
of the Company and communicated to the Executive within 30 days following the
beginning of the applicable fiscal year). The attainment of any applicable
performance goals and the amount to be paid in respect of the Annual Bonus shall
be determined by the CEO in good faith and in accordance with such written goals
and policies as may be established from time to time by the Company. The Annual
Bonus shall be deemed to have been earned and accrued only upon the formal
approval of the CEO of the amount of the Annual Bonus following such
determination. The Annual Bonus, if any, shall be payable as a lump-sum payment
within sixty (60) days immediately following the

 

--------------------------------------------------------------------------------


 

last day of the applicable fiscal year.  The Board may delegate all or any of
its obligations under this Agreement to the Compensation Committee of the Board.

 

C.                                    Expenses. The Company shall reimburse the
Executive for any travel, hotel, entertainment and other expenses reasonably
incurred by the Executive in furtherance of the Executive’s duties under this
Agreement subject to and in accordance with the Company’s applicable travel and
expense reimbursement policies.

 

D.                                    Employee Benefits. The Executive shall be
entitled to participate in any and all employee benefit plans in effect from
time to time that are provided generally to employees of the Company, and in any
executive perquisite programs in effect from time to time that provide benefits
to other executives of the Company of comparable stature and with comparable
duties and responsibilities. During the Term, the Company shall acquire and pay
for, or reimburse the Executive for, hospitalization, dental, major medical, or
other health insurance for the benefit of the Executive and her dependents at
least equal to that generally provided other executive employees under the
Company’s group health insurance plan(s). The Executive shall, during the Term,
be entitled to paid time off in accordance with applicable Company policies in
effect from time to time, in addition to public holidays observed by the
Company. The Executive shall be entitled to twenty (20) business days of
vacation each year (increasing to twenty five (25) business days after ten
(10) years of service as an employee of the Company (including employment with
any subsidiary of the Company)). The Executive shall be entitled to carry any
unused vacation days over to the next calendar year.

 

4.                                      DUTIES OF THE EXECUTIVE.

 

A.                                    Duties. During the Term, the Executive
shall hold the title of Senior Vice President, Regulatory and Precision Medicine
and shall perform such duties as the Company may reasonably require and shall
use her best efforts to carry into effect the directions of Company senior
management. The Executive shall report to the CEO or any other officer of the
Company that the CEO or the Board of Directors (the “Board”) shall designate
from time to time.

 

B.                                    Representation. During the Term, the
Executive shall well and faithfully serve the Company and use the Executive’s
best efforts to promote the interests of the Company. The Executive shall at all
times give the Company the full benefit of her knowledge, expertise, technical
skill and ingenuity in the performance of her duties and exercise of her powers
and authority in the capacity or capacities described in Section 4(A) hereof, as
the case may be.

 

C.                                    Time Devoted by Executive. The Executive
agrees to devote substantially all of the Executive’s time and attention during
business hours and such additional time and attention as may reasonably be
required to perform her duties hereunder.

 

5.                                      RESTRICTIONS ON THE EXECUTIVE.

 

A.                                    Non-Disclosure of Confidential
Information. All information learned or developed by the Executive during the
course of the Executive’s employment by the Company or any subsidiary thereof
will be deemed “Confidential Information” under the terms of this Agreement. 
Examples of Confidential Information include, but are not limited to, business,

 

2

--------------------------------------------------------------------------------


 

scientific and technical information owned or controlled by the Company,
including the Company’s business plans and strategies; business operations and
systems; information concerning employees, customers, partners and/or licensees;
patent applications; trade secrets; inventions; ideas; procedures; formulations;
processes; formulae; data and all other information of any nature whatsoever
which relate to the Company’s business, science, technology and/or products. In
addition, Confidential Information shall include, but not be limited to, all
information which the Company may receive from third parties. The Executive will
not disclose to any person at any time or use in any way, except as directed by
the Company, either during or after the employment of the Executive by the
Company, any Confidential Information. The foregoing restrictions shall not
apply to information which is or becomes part of the public domain though no act
or failure to act by the Executive. In addition to the foregoing, in the process
of the Executive’s employment with the Company, or thereafter, under no
condition is the Executive to use or disclose to the Company, or incorporate or
use in any of her work for the Company, any confidential information imparted to
the Executive or with which she may have come into contact while in the employ
of her former employer(s). The Executive acknowledges receipt of the following
notice under the Defend Trade Secrets Act: An individual will not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret if he/she (i) makes such disclosure in confidence
to a Federal, State, or local government official, either directly or
indirectly, or to an attorney and such disclosure is made solely for the purpose
of reporting or investigating a suspected violation of law; or (ii) such
disclosure was made in a complaint or other document filed in a lawsuit or other
proceeding if such filing is made under seal.

 

B.                                    Inventions. The term “Invention” means any
invention, discovery, improvement, apparatus, implement, process, compound,
composition or formula, whether or not patentable, conceived or reduced to
practice, in whole or in part, by the Executive (alone, or jointly with others)
during any term of her employment by the Company and twelve (12) months
thereafter which directly or indirectly relates to the business, science,
technology or products of the Company and /or any Confidential Information. The
Executive will keep, on behalf of the Company, complete, accurate, and authentic
accounts, notes, data, and records (“Records”) of each and every Invention,
which Records will, at all times, be the property of the Company. The Executive
will comply with the directions of the Company with respect to the manner and
form of keeping or surrendering Records and will surrender to the Company all
Records at the end of the Executive’s term of employment by the Company.

 

Each Invention will be the sole and exclusive property of the Company. The
Executive will, at the request of the Company, make application in due form for
United States letters patent and foreign letters patent (each, a “Patent”) on
any Invention and execute any necessary documents in connection with the
Patents. The Executive will assign and transfer to the Company all right, title,
and interest of the Executive in any Patents or Patent applications. The
Executive agrees to cooperate with any actions necessary to continue, renew or
retain the Patents. The Company will bear the entire expense of applying for and
obtaining the Patents.

 

For one year after the termination of the term of the Executive’s employment by
the Company, the Executive will not file any applications for Patents on any
Invention pertaining to projects or discoveries made at the Company other than
those filed at the request of and on behalf of the Company.

 

3

--------------------------------------------------------------------------------


 

The Executive, as a condition of her employment, hereby represents that, to the
best of her knowledge, there is not as of the date of this Agreement any
agreement or obligation outstanding with or to any of her former employers or
other party, which would restrict, limit or in any way prohibit all or any
portion of her work or employment, nor is there in her possession any
confidential information used by any of her former employers or any other party
(except as may have been revealed in generally available publications or
otherwise made publicly available).

 

C.                                    Non-Competition;   Non-Solicitation.

 

(1)        Non-Competition. During the Term, without the consent of the Board,
and thereafter as specifically provided in Subsection 6.A.(2), 6.B.(4) or
6.C.(2), the Executive may not directly or indirectly engage in, or have any
interest in, any business (whether as employee, officer, director, agent,
security holder, creditor, consultant, or otherwise) that competes with the
vaccine and/or antibody business of the Company for programs that directly
compete with the Company’s projects (eg. Antibody programs targeting the same
protein) or any subsidiary thereof (as such business may exist during the Term).
For a business that has a program(s) considered a direct competition to the
Company’s clinical stage programs, the Executive cannot participate in advising,
reviewing or advancing those programs for one year.

 

(2)      Non-Solicitation of Employees. During the Term, and thereafter as
specifically provided in Subsection 6.A.(2), 6.B.(4) or 6.C.(2), the Executive
shall not, directly or indirectly induce or solicit any employee or independent
contractor of the Company or any subsidiary thereof to terminate her or her
employment with the Company for the purpose of joining another company in which
the Executive has an interest (whether as an employee, officer, director, agent,
security holder, creditor, consultant, or otherwise).

 

D.                                    Breach. The Executive acknowledges that
there may be circumstances in which her breach of any covenant set forth in this
Section 5 could cause substantial harm to the Company which may not be
compensable by monetary damages alone, and which could potentially entitle the
Company to injunctive relief. However, by acknowledging this possibility, the
Executive is not agreeing to waive her right to require the Company to meet its
evidentiary burdens as required by law in any cause of action brought by the
Company seeking such injunctive relief. The restrictions contained in Subsection
5.C. above shall not prohibit Executive from owning (beneficially or of record)
less than 5% of any class of equity or debt security issued by a publicly-held
company, regardless of whether that publicly-held company is otherwise a
competitor of the Company.

 

6.                                      TERMINATION.

 

A.                                    Termination for Cause by the Company.

 

(1)        This Agreement and the Term may be terminated “for cause” by the
Company pursuant to the provisions of this Subsection 6.A. If the Company
determines that “cause” exists for termination of the Executive’s employment,
written notice thereof must be given to the Executive describing the state of
affairs or facts deemed by the Company to constitute such cause. Unless the
Company determines that the conduct constituting cause is not

 

4

--------------------------------------------------------------------------------


 

curable, the Executive shall have thirty (30) days after receipt of such notice
to cure the reason constituting cause and if the Executive does so to the
reasonable satisfaction of the Company, the Term shall not be terminated for the
cause specified in the notice. During such thirty (30) day period, the Term
shall continue and the Executive shall continue to receive her full Base Salary,
expenses and benefits pursuant to this Agreement. If such cause is not cured to
the Company’s reasonable satisfaction within such thirty (30) day period, the
Executive may then be immediately terminated by the Company. For purposes of
this Agreement, the words “for cause” or “cause” means (i) dishonest statements
or acts of the Executive with respect to the Company or any subsidiary or other
affiliate of the Company; (ii) the commission by or indictment of the Executive
for (A) a felony or (B) any misdemeanor involving moral turpitude,  deceit,
dishonesty or fraud (indictment, for these purposes, meaning an indictment,
probable cause hearing or any other procedure pursuant to which an initial
determination of probable or reasonable cause with respect to such offense is
made); or (iii) gross negligence, willful misconduct or insubordination of the
Executive with respect to the Company or any subsidiary or other affiliate of
the Company.

 

(2)        In the event the Term is terminated by the Company for cause, the
provisions of Subsections 5.C.(1) and 5.C.(2) shall continue to apply for one
year after the conclusion of the Term.

 

(3)        In the event the Term is terminated by the Company for cause, the
Executive’s entire right to salary and benefits hereunder (with the exception of
Base Salary and Annual Bonus (if any) earned and accrued prior to termination)
shall cease upon such termination.

 

B.                                    Termination Without Cause by the Company
or for Good Reason by the Executive.

 

(1)        The Company shall have the right to terminate the Term, at any time,
without cause upon ninety (90) days’ written notice to the Executive.

 

(2)        The Executive shall have the right to terminate the Term for good
reason on thirty (30) days written notice to the Company. For purposes of this
Agreement, the words “for good reason” or “good reason” shall be limited to the
following actions by the Company without the Executive’s consent: (a) the
assignment to the Executive of any duties or responsibilities that results in a
material diminution in the Executive’s position or function; provided, however,
that a change in the Executive’s title or reporting relationships shall not
provide the basis for a termination with good reason; or (b) a material breach
by the Company of any provision of this Agreement or any other material
agreement between the Executive and the Company concerning the terms and
conditions of the Executive’s employment. Such a termination by the Executive
for good reason shall not be considered a resignation pursuant to Subsection
6.C.(1).

 

(3)        In the event the Term is terminated pursuant to Subsection 6.B.(1) or
6.B.(2), or in the event that the Term is terminated at the end of the Initial
Term in connection with the Company providing the Executive with a Notice of
Non-Renewal effective in connection with the expiration of the Initial Term, the
Company shall pay the Executive as a severance benefit a lump sum cash severance
payment in an amount equal to 100% of the Executive’s then

 

5

--------------------------------------------------------------------------------


 

existing annual Base Salary (i.e., twelve (12) months of Base Salary) (the
“Severance Payment”) plus Base Salary and Annual Bonus (if any) earned and
accrued prior to termination. In addition, if and to the extent the Executive
timely elects to continue her health insurance employee benefits pursuant to
COBRA, then the Company will pay the Executive for a period of 18 months,
commencing with the payroll date on or following the 63rd day after the last day
of her employment with the Company, subject to the effectiveness of the Release
(as defined below) a monthly amount, payable in accordance with the Company’s
regular payroll practices, equal to the applicable COBRA costs, subject to
applicable tax withholdings (the “Supplemental Payments”). The Severance Payment
shall be paid within 10 days following the effectiveness of the Release (as
defined below); provided, however, that if necessary to comply with the
restriction in Section 409A(a)(2)(B) of the Internal Revenue Code of 1986, as
amended (the “Code”) concerning payments to “specified employees,” to the extent
applicable, such payment shall be delayed until the first business day of the
seventh month following the Executive’s termination of employment and
“separation from service” (within the meaning of Section 409A of the Code).

 

(4)         In the event the Term is terminated or the Executive’s employment
with the Company terminates in a manner described in this Section 6.B., the
provisions of Subsections 5.C.(1) and 5.C.(2) shall continue to apply for one
year after the conclusion of the Term.

 

(5)         Notwithstanding any provision to the contrary contained herein, the
Executive shall not be eligible or entitled to receive the Severance Payment,
Supplemental Payments or Change in Control Payment (as defined below), as
applicable, unless she executes (and does not revoke during any applicable
revocation period) and delivers to the Company a separation agreement and
release of claims, in such form prepared in good faith by the Company and
provided to the Executive to review no later than 10 days following the last day
of her employment with the Company, within 55 days following her last day of
employment with the Company (the “Release”). Notwithstanding anything to the
contrary contained herein, in the event such 55-day period covers more than one
calendar year, the Severance Payment shall be paid in the second calendar year
(on the first regular pay date of such calendar year following the date that the
Release becomes effective and is no longer subject to revocation, unless a later
date is required by Section 6.B.(3) above), regardless of whether the Executive
executes and delivers the Release in the first or the second calendar year
encompassed in such 55-day period.

 

C.                                    Resignation by the Executive.

 

(1)         The Executive shall have the right to terminate the Term, by way of
resignation, upon ninety (90) days’ written notice to the Company. A termination
by the Executive for good reason pursuant to Subsection 6.B.(2) shall not be
considered a resignation pursuant to this Subsection 6.C.(1).

 

(2)         In the event the Term is terminated pursuant to Subsection 6.C.(1),
the provisions of Subsections 5.C.(1) and 5.C.(2) shall continue to apply for
one year after the conclusion of the Term.

 

6

--------------------------------------------------------------------------------


 

(3)   In the event the Term is terminated pursuant to Subsection 6.C.(l), the
Executive’s entire right to salary and benefits hereunder (with the exception of
Base Salary and Annual Bonus earned and accrued prior to termination) shall
cease upon such termination.

 

D.                                    Termination Upon Change in Control.

 

(1)   For the purposes of this Agreement, a “Change in Control” shall mean any
of the following events that occurs following the Effective Date:

 

(a)           An acquisition (other than directly from the Company) of any
voting securities of the Company (the “Voting Securities”) other than in a
“Non-Control Acquisition” (as defined below) by any “Person” (as the term
“person” is used for purposes of Section 13(d) or 14(d) of the Securities
Exchange Act of 1934, as amended, (the “1934 Act”)) which results in such Person
first attaining “Beneficial Ownership” (within the meaning of Rule 13d-3
promulgated under the 1934 Act) of fifty-one percent (51%) or more of the
combined voting power of the Company’s then outstanding Voting Securities. For
purposes of the foregoing, a “Non-Control Acquisition” shall mean an acquisition
by (i) an employee benefit plan (or a trust forming a part thereof) maintained
by (x) the Company or (y) any corporation or other Person of which a majority of
its voting power or its equity securities or equity interest is owned directly
or indirectly by the Company (a “Subsidiary”), or (ii) the Company or any
Subsidiary.

 

(b)           The individuals who, as of the date of this Agreement, were
members of the Board (the “Incumbent Board”) cease for any reason to constitute
at least 66 2/3% of the Board; provided, however, that if the election, or a
nomination for election by the Company’s shareholders, of any new director was
approved by a vote of at least 66 2/3% of the Incumbent Board, such new director
shall be considered as a member of the Incumbent Board; provided further,
however, that no individual shall be considered a member of the Incumbent Board
if such individual initially assumed office as a result of either an actual or
threatened “Election Contest” (as described in Rule 14a-11 promulgated under the
1934 Act) or other actual or threatened solicitation of the proxies or consents
by or on behalf of a Person other than the Board (a “Proxy Contest”) including
by reason of any agreement intended to avoid or settle any Election Contest or
Proxy Contest; or

 

(c)           The consummation of a transaction approved by the Company’s
shareholders and involving: (1) a merger, consolidation or reorganization in
which the Company is a constituent corporation, unless (i) the shareholders of
the Company, immediately before such merger, consolidation or reorganization,
own, directly or indirectly immediately following such merger, consolidation or
reorganization, at least a majority of the combined voting power of the
outstanding voting securities of the corporation resulting from such merger,
consolidation or reorganization (the “Surviving Corporation”) in substantially
the same proportion as their ownership of the voting securities immediately
before such merger, consolidation or reorganization, (ii) the individuals who
were members of the Incumbent Board immediately prior to the execution of the
agreement providing for such merger, consolidation or reorganization constitute
at least a majority of the members of the board of directors of the Surviving
Corporation, and (iii) no Person other than (w) the Company, (x) any Subsidiary,
(y) any employee benefit plan (or any trust forming a part thereof) maintained
by the Company, the

 

7

--------------------------------------------------------------------------------


 

Surviving Corporation or any Subsidiary, or (z) any Person who, immediately
prior to such merger, consolidation or reorganization had Beneficial Ownership
of fifty-one percent (51%) or more of the then outstanding Voting Securities,
has Beneficial Ownership of fifty-one percent (51%) or more of the combined
voting power of the Surviving Corporation’s then outstanding voting securities
(a transaction described in clauses (i) and (ii) shall herein be referred to as
a “Non-Control Transaction”); (2) a complete liquidation or dissolution of the
Company; or (3) an agreement for the sale or other disposition of all or
substantially all of the assets of the Company to any Person (other than a
transfer to a Subsidiary).

 

(d)           Notwithstanding the foregoing, a Change in Control shall not be
deemed to occur solely because the level of Beneficial Ownership held by any
Person (the “Subject Person”) exceeds the designated percentage threshold of the
outstanding Voting Securities as a result of a repurchase or other acquisition
of Voting Securities by the Company reducing the number of shares outstanding,
provided that if a Change in Control would occur (but for the operation of this
sentence) as a result of the acquisition of Voting Securities by the Company,
and after such share acquisition, the Subject Person becomes the Beneficial
Owner of any additional Voting Securities which, assuming the repurchase or
other acquisition had not occurred, increases the percentage of the then
outstanding Voting Securities Beneficially Owned by the Subject Person over the
designated percentage threshold, then a Change in Control shall occur.

 

(2)   In the event of a termination of the Term pursuant to an event described
in Section 6.B. above, that occurs within a period of one year immediately
following a Change in Control, then this Section 6.D. shall apply instead of
Section 6.B., and the Company shall provide the Executive the following
benefits:

 

(a)           Amount: In addition to all compensation for services rendered by
Executive to the Company up to the date of termination, the Company shall pay to
Executive a single lump-sum payment in an amount equal to (i) twenty-four (24)
times Executive’s highest monthly base compensation paid hereunder during the
preceding twenty-four month period, plus (ii) 150% of the highest one-year
Annual Bonus actually received by the Executive during the preceding two full
fiscal years prior to the date of termination (such aggregate amount the “Change
in Control Payment”). The Change in Control Payment shall be paid within 10 days
following the effectiveness of the Release; provided,  however, that if
necessary to comply with the restriction in Section 409A(a)(2)(B) of the Code
concerning payments to “specified employees,” to the extent applicable, such
payment shall be delayed until the first business day of the seventh month
following the Executive’s termination of employment and “separation from
service” (within the meaning of Section 409A of the Code).

 

(b)           Benefits: In addition to the payment described above, the Company
shall provide the Executive with the Supplemental Payments.

 

(c)           Acceleration of Options: One hundred (100%) percent of the
Executive’s outstanding, unvested options, restricted stock and/or equity awards
(“Equity Awards”) shall, immediately prior to the consummation of the Change in
Control, become fully and immediately vested to the extent not already so
provided under the terms of such Equity Awards; provided, however, that if the
acquirer in a Change in Control grants Equity Awards

 

8

--------------------------------------------------------------------------------


 

having (in the reasonable opinion of the Board) a value at least equal to the
value of Executive’s then-unvested Company Equity Awards, then 50% of the
Executive’s outstanding, unvested Company Equity Awards shall become fully and
immediately vested immediately prior to the consummation of the Change in
Control (and the remaining 50% shall terminate upon the consummation of the
Change in Control). Notwithstanding any provisions of the stock option plan or
stock option agreement pursuant to which any stock options subject to the
preceding sentence were granted, the Executive shall be entitled to exercise
such Equity Awards until three years from the date of termination of employment
or the expiration of the stated period of the Equity Award, whichever period is
the shorter.

 

(d)           Golden Parachute Payment Provisions: If any payment or benefit the
Executive would receive pursuant to a Change in Control from the Company or
otherwise (including, without limitation, the acceleration of any Company Equity
Awards) (“Payment”) would (i) constitute a “parachute payment” within the
meaning of Section 2800 of the Internal Revenue Code of 1986, as amended (the
“Code”), and (ii) but for this sentence, be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then such Payment shall be reduced
to the Reduced Amount. The “Reduced Amount” shall be either (x) the largest
portion of the Payment that would result in no portion of the Payment being
subject to the Excise Tax or (y) the largest portion, up to and including the
total, of the Payment, whichever amount, after taking into account all
applicable federal, state and local employment taxes, income taxes, and the
Excise Tax (all computed at the highest applicable marginal rate), results in
the Executive’s receipt, on an after-tax basis, of the greater amount of the
Payment notwithstanding that all or some portion of the Payment may be subject
to the Excise Tax. If a reduction in payments or benefits constituting
“parachute payments” is necessary so that the Payment equals the Reduced Amount,
reduction shall occur in the following order: reduction of cash payments;
cancellation of accelerated vesting of stock options or equity awards; reduction
of employee benefits. In the event that acceleration of vesting of stock option
or equity award compensation is to be reduced, such acceleration of vesting
shall be cancelled in the reverse order of the date of grant of the Executive’s
stock options or equity awards.

 

The accounting firm engaged by the Company for general audit purposes as of the
day prior to the effective date of the Change in Control shall perform the
foregoing calculations and shall make all determinations relating to the
reduction of parachute payments described  in the foregoing paragraph. If the
accounting firm so engaged  by the Company is also serving as accountant or
auditor for the individual, entity or group effecting the Change in Control, the
Company shall appoint a nationally recognized accounting firm to make the
determinations required hereunder. The Company shall bear all expenses with
respect to the detenninations by such accounting firm required to be made
hereunder.

 

The accounting firm engaged to make the determinations hereunder shall provide
its calculations, together with detailed supporting documentation, to the
Company and the Executive within fifteen (15) calendar days after the date on
which the Executive’s right to a Payment is triggered (if requested at that time
by the Company or the Executive) or such other time as requested by the Company
or the Executive. Ifthe accounting firm determines that no Excise Tax is payable
with respect to a Payment, either before or after the application of the Reduced
Amount, it shall furnish the Company and the Executive with an opinion
reasonably acceptable to the Executive that no Excise Tax will be imposed with
respect

 

9

--------------------------------------------------------------------------------


 

to such Payment.  Any good faith determinations of the accounting firm made
hereunder shall be final, binding and conclusive upon the Company and the
Executive.

 

E.                                    Termination for Disability.

 

(1)   Should the Executive be absent from work as a result of  personal injury,
sickness or other disability for any  continuous period of time exceeding  one 
hundred eighty (180) days, the Term may be terminated by the Company, upon
written notice given to the Executive, because of the Executive’s disability.

 

(2)   In the event the Term is terminated pursuant to Subsection 6.E.(1), the
Company shall have no further obligation to the Executive except to pay to the
Executive any Base Salary or Annual Bonus earned and accrued but remaining
unpaid prior to termination of the Term (and to provide the Executive with the
benefits under any disability insurance  or disability benefits plan
then-maintained by the Company for the  Executive’s  benefit,  in accordance
with the terms and conditions of such plan). In addition, notwithstanding any
provisions of the stock option plan or stock option agreement pursuant to which
any stock options were granted, the Executive shall be entitled to exercise any
of Executive’s stock options vested as of the  final day of the Term until
eighteen months from the  final day of the Term or the expiration of the stated
period of the option, whichever period is the shorter.

 

F.            Termination Upon Death. The Term shall terminate upon the death of
the Executive and the Company shall have no further obligation to the Executive
or her estate except to pay the Executive’s estate any Base Salary or Annual
Bonus earned and accrued but remaining unpaid prior to her death. In addition,
notwithstanding any provisions of the stock option plan or stock option
agreement pursuant to which any stock options were granted, the Executive’s
estate shall be entitled to exercise any of Executive’s stock options vested as
of the final day of the Term until eighteen months from the final day of the
Term or the expiration of the stated period of the option, whichever period is
the shorter.

 

7.                                      MISCELLANEOUS.

 

A.            Notice. Any notice to be given hereunder shall either be delivered
personally and/or sent by first class certified mail and regular mail. The
address for service on the Company shall be its registered office, and the
address for service on the Executive shall be her last known place of
residence.  A notice shall be deemed to have been served as follows:

 

(1)   if personally delivered, at the time of delivery; and/or

 

(2)   if posted, at the expiration of 48 hours (10 days if international) after
the envelope containing the same was delivered into the custody of the postal
authorities.

 

B.            Taxes. Any payments  made pursuant to this Agreement  shall be
subject to any tax or similar withholding requirements under applicable federal,
state  or  local employment or income tax laws or similar statutes or other
provisions of law then in effect. This Agreement is intended to comply with the
requirements of Section 409A (“Section 409A”) of the Code and the regulations
thereunder (including, as applicable, the exemptions and exceptions set forth
therein).   The payments provided for herein are intended to be exempt from
Section 409A

 

10

--------------------------------------------------------------------------------


 

and to not constitute “nonqualified deferred compensation” as defined in
Section 409A. To the extent that any provision in this Agreement is ambiguous as
to its compliance with Section 409A, the provision shall be interpreted in a
manner so that no payment due to the Executive shall be deemed subject to an
“additional tax” within the meaning of Section 409A(a)(l )(B) of the Code. For
purposes of Section 409A, each payment made under this Agreement shall be
treated as a separate payment. Notwithstanding anything contained herein to the
contrary, to the extent any payment under Section 6 hereof is determined to
constitute “nonqualified deferred compensation” as defined in Section 409A, the
Executive shall not be considered to have terminated employment with the Company
for purposes of Section 6 hereof unless the Executive has incurred a
“termination of employment” from the Company within the meaning of Treasury
Regulation §l.409A-l (h)(l )(ii) promulgated under Section 409A of the Code.
Notwithstanding the foregoing, if necessary to comply with the restriction in
Section 409A(a)(2)(B) of the Code concerning payments to “specified employees,”
any payment made to the Executive pursuant to this Agreement on account of the
Executive’s separation from service that would otherwise be due hereunder within
six months after such separation from service shall nonetheless be delayed until
the first business day of the seventh month following the Executive’s 
separation from service. In no event may the Executive, directly or indirectly,
designate the calendar year of any payment. All reimbursements provided under
this Agreement shall be made or provided in accordance with the requirements of
Section 409A, including, where applicable, the requirement that (i) any
reimbursement is for expenses incurred during the Executive’s lifetime (or
during a shorter period of time specified in this Agreement), (ii) the amount of
expenses eligible for reimbursement during a calendar year may not affect the
expenses eligible for reimbursement in any other calendar year, (iii) the
reimbursement of an eligible expense will be made on or before the last day of
the calendar year following the year in which the expense is incurred, and
(iv) the right to reimbursement is not subject to liquidation or exchange  for
another benefit. The Executive further acknowledges that, while this Agreement
is intended to comply with Section 409A, any tax liability incurred by the
Executive under Section 409A is solely the responsibility of the Executive.

 

C.            Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the Parties hereto and their respective heirs, personal
representatives, successors and assigns, provided that neither Party shall
assign any of its rights or privileges hereunder without the prior written
consent of the other Party except that the Company may assign its rights
hereunder to a successor in ownership of all or substantially all the assets of
the Company.

 

D.            Severability. Should any part or provision of this Agreement be
held unenforceable by a court of competent jurisdiction, the validity of the
remaining parts or provisions shall not be affected by such holding, unless such
enforceability substantially impairs the benefit of the remaining portions of
the Agreement.

 

E.            Waiver. No failure or delay on the part of either Party in the
exercise of any right or privilege hereunder shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or privilege preclude
other or further exercise thereof or of any other right of privilege.

 

F.            Captions. The captions used in this Agreement are for convenience
only and are not to be used in interpreting the obligations of the Parties under
this Agreement.

 

11

--------------------------------------------------------------------------------


 

G.            Choice of Law. The validity, construction and performance of this
Agreement and all matters directly or indirectly arising hereunder shall be
governed by the laws of the State of Delaware, without regard to choice of laws
provisions, and the Company and the Executive irrevocably consent to the
exclusive jurisdiction and venue of the federal and state courts located within
Delaware, and courts with appellate jurisdiction therefrom, in connection with
any matter based upon or arising out of this Agreement.

 

H.            Entire Agreement. This Agreement embodies the entire understanding
of the Parties as it relates to the subject matter contained herein and as such,
supersedes any prior agreement or understanding between the Parties relating to
the terms of employment of the Executive (but not any option grant agreement
issued by the Company to the Executive), including without limitation any
agreement between the Executive and any other company acquired by the Company or
with respect to which the Company is a successor in interest. No amendment or
modification of this Agreement shall be valid or binding upon the Parties unless
in writing executed by the Parties.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first written above.

 

 

 

 

CELLDEX THERAPEUTICS, INC.

 

 

 

 

 

By:

/s/ Anthony S. Marucci

 

Title:

Chief Executive Officer

 

 

 

 

 

/s/ Theresa LaVallee

 

THERESA LAVALLEE

 

12

--------------------------------------------------------------------------------